IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


LEVEL 3 COMMUNICATIONS, LLC,            :   No. 2 MAP 2017
                                        :
                 Appellee               :   Appeal from the Order of
                                        :   Commonwealth Court at No. 166 FR
                                        :   2007 dated December 8, 2016
           v.                           :   Overruling the Exceptions and entering
                                        :   judgment of the October 15, 2015
                                        :   opinion that Reversed the Order of the
COMMONWEALTH OF PENNSYLVANIA,           :   Board of Finance and Revenue at No.
                                        :   0521014 dated March 30, 2007.
                 Appellant              :



                                    ORDER


PER CURIAM                                        DECIDED: October 18, 2017
     AND NOW, this 18th day of October, 2017, the order of the Commonwealth Court

is AFFIRMED.